Exhibit 10.2
 
FIFTH AMENDMENT TO THIRD
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 23, 2012 (this "Amendment"), is by and among (a) MISSION BROADCASTING,
INC. (the "Borrower"), a Delaware corporation, (b) certain Lenders (as defined
below) and (c) BANK OF AMERICA, N.A., as administrative agent (the
"Administrative Agent") for itself and the other Lenders party to that certain
Third Amended and Restated Credit Agreement, dated April 1, 2005, as amended by
that certain First Amendment to Third Amended and Restated Credit Agreement,
dated as of October 8, 2009, that certain Second Amendment to Third Amended and
Restated Credit Agreement, dated as of April 19, 2010, that certain Third
Amendment to Third Amended and Restated Credit Agreement, dated as of July 29,
2011, and that certain Fourth Amendment to Third Amended and Restated Credit
Agreement, dated as of September 19, 2012 (as further amended, supplemented, and
restated or otherwise modified and in effect from time to time, the "Credit
Agreement"), by and among the Borrower, the lending institutions party thereto
(the "Lenders") and the Administrative Agent.  Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.
 
WHEREAS, the Borrower, the several Lenders party to this Amendment (which
Lenders constitute the Majority Lenders and the Majority Revolver Lenders as
required under the Credit Agreement to effect the amendment intended hereby) and
the Administrative Agent have agreed to modify certain terms and conditions of
the Credit Agreement as specifically set forth in this Amendment;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Majority Lenders, the Majority Revolver Lenders
and the Administrative Agent hereby agree as follows:
 
§1. Amendment to Defined Terms.  The definition of "Indebtedness" in Section
1.01 of the Credit Agreement is hereby restated in its entirety to read as
follows:
 
"Indebtedness" of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of business pursuant to ordinary terms and
(y) ordinary course purchase price adjustments); (iii) all reimbursement or
payment obligations with respect to letters of credit or non-contingent
reimbursement or payment obligations with respect to bankers' acceptances,
surety bonds and similar documents; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by the Person (even though the rights and remedies
of the
 
 
 

--------------------------------------------------------------------------------

 

seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); (vi) all Capital Lease Obligations;
(vii) all net obligations with respect to Interest Rate Protection Agreements;
(viii) Disqualified Stock; (ix) all indebtedness referred to in clauses (i)
through (viii) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness (in which event the amount thereof shall not be deemed to exceed
the fair value of such property); and (x) all Guaranty Obligations in respect of
obligations of the kinds referred to in clauses (i) through (ix) above; provided
that, notwithstanding the foregoing and with respect to the calculation of
Indebtedness in connection with the Consolidated First Lien Indebtedness Ratio,
the Consolidated Senior Secured Ratio and the Consolidated Total Leverage Ratio
only, in connection with the issuance of Permitted Refinancing Indebtedness and
the repayment of any Unsecured Notes or 2010 Senior Second Lien Secured Notes in
accordance with the terms hereof, to the extent that both the Permitted
Refinancing Indebtedness and the amount of such Unsecured Notes or 2010 Senior
Second Lien Secured Notes would otherwise be included in the calculation of
Indebtedness, the amount of funds being held for repayment of such Unsecured
Notes or 2010 Senior Second Lien Secured Notes shall be excluded from the
calculation of Indebtedness through and including December 31, 2012.
 
§2. Amendment to Section 2.06(f) of the Credit Agreement.  Section 2.06(f) of
the Credit Agreement is hereby restated in its entirety to read as follows:
 
(f)           Anti-Cash Hoarding.  Except with respect to “Net Debt Proceeds”
(as defined in the Nexstar Credit Agreement) of not more than $250,000,000
received in connection with the issuance of any Nexstar Broadcasting, Inc.
Senior Notes due 2020, to the extent such funds are being held for repayment of
the (i) 7% Senior Subordinated PIK Notes due 2014, issued by Nexstar
Broadcasting, Inc. and (ii) 7% Senior Subordinated Notes due 2014, issued by
Nexstar Broadcasting, Inc., if on any day after the Second Amendment Effective
Date the sum of cash and Cash Equivalents of the Mission Entities together with
the cash and Cash Equivalents of the Nexstar Entities aggregate among all such
entities in excess of $25,000,000, then, to the extent such excess exists on the
following day, the Borrower shall apply such amounts in excess of $25,000,000 on
the following day to prepay the outstanding principal of Loans and/or the
Nexstar Loans, at the Borrower's election, such that the aggregate cash and Cash
Equivalents of the Mission Entities and the Nexstar Entities shall not exceed
$25,000,000 (applied as to (1) Loans, among the Term B Loans and Revolving Loans
on a pro rata basis among such Loans, with a corresponding reduction in the
Aggregate Revolving Commitment in the amount of such amount applied to prepay
the Revolving Loans and (2) Nexstar Loans, among the "Term B Loans" and
"Revolving Loans" (as each is defined in the Nexstar Credit Agreement) on a pro
rata basis among such loans, with a corresponding reduction in the "Aggregate
Revolving Commitment" (as defined in the Nexstar Credit Agreement) in the amount
of such
 
 
 

--------------------------------------------------------------------------------

 

amount applied to prepay the "Revolving Loans"), provided that, notwithstanding
the foregoing, if there exists no Default on such day
 
(i)           or the following day, such amounts shall be applied to prepay
either or both of (A) the Revolving Loans and will not result in a reduction in
the Aggregate Revolving Commitment and (B) the "Revolving Loans" (as defined in
the Nexstar Credit Agreement) and will not result in a reduction in the
"Aggregate Revolving Commitment" (as defined in the Nexstar Credit Agreement),
 
(ii)           or any date prior to the application by the Borrower of such
excess amount as permitted below, to the extent such excess amount is created or
caused by (A) the Net Debt Proceeds of Permitted Refinancing Indebtedness issued
in accordance with Section 7.05(j) being held to repurchase Indebtedness in
accordance with the terms of Section 7.15, such excess amount constituting Net
Debt Proceeds shall only reduce the outstanding Revolving Loans and will not
reduce the outstanding Term B Loans (and, to the extent there are no outstanding
Revolving Loans, the Borrower shall not be required to take any action hereunder
until such time as there are outstanding Revolving Loans), and (B) the Net Cash
Proceeds from Dispositions that are not required by the terms of this
Section 2.06 to prepay the Loans hereunder, such Net Cash Proceeds shall only
reduce the outstanding Revolving Loans and will not reduce the outstanding Term
B Loans (and, to the extent there are no outstanding Revolving Loans, the
Borrower shall not be required to take any action hereunder until such time as
there are outstanding Revolving Loans),
 
provided further that, (I) in the case of clause (ii)(A) immediately preceding,
if such Net Debt Proceeds are not applied to reduce outstanding amounts under
any of the Unsecured Notes or the 2010 Senior Second Lien Secured Notes within
90 days after their receipt by the applicable Credit Party or Credit Parties,
such proceeds shall be applied in accordance with the terms of
Section 2.06(e)(ii) and (II) in the case of clause (ii)(B) immediately
preceding, if such Net Cash Proceeds are not applied to reduce outstanding
amounts under any of the Unsecured Notes or the 2010 Senior Second Lien Secured
Notes within 90 days after their receipt by the applicable Credit Party or
Credit Parties, such unused amount shall be included in cash or Cash Equivalents
as it otherwise would have without giving effect to clause (ii) of the first
proviso of this Section 2.06(f).
 
§3. Conditions to Effectiveness.  This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
 
(a) there shall exist no Default both immediately before and after giving effect
to this Amendment; and
 
(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor, the
owners of the
 
 
 

--------------------------------------------------------------------------------

 

Capital Stock of the Borrower (the "Pledgors"), the Majority Lenders and the
Majority Revolver Lenders; and
 
(c) the representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the date of this Amendment (except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date and (2) that any representation or warranty
that is qualified by "materiality" or "Material Adverse Effect" shall be true
and correct in all respects);
 
(d) the Administrative Agent shall have received a copy of the executed Seventh
Amendment to the Nexstar Fourth Amended and Restated Credit Agreement on terms
reasonably acceptable to the Administrative Agent, and all conditions to
effectiveness of such Seventh Amendment shall have been satisfied or waived
(except the condition relating to the effectiveness of this Amendment); and
 
(e) the Administrative Agent shall have received such confirmations and
affirmations of any of the Loan Documents by the applicable Credit Parties as
reasonably requested by the Administrative Agent, in each case reasonably
acceptable to the Administrative Agent.
 
§4. Affirmation of Mission Entities.  Each of the Mission Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Nexstar Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement and the Nexstar Loan Documents.
 
§5. Representations and Warranties.  Each of the Mission Entities represents and
warrants to the Administrative Agent and the Lenders, after giving effect to
this Amendment, as follows:
 
(a) Representations and Warranties.  Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made.  Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment), except to the extent such representations and
warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects and to the
extent that such representations and warranties relate specifically to a prior
date.
 
(b) Enforceability.  The execution and delivery by the Mission Entities of this
Amendment, and the performance by the Mission Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Mission Entities
and have been duly authorized by all
 
 
 

--------------------------------------------------------------------------------

 

necessary corporate proceedings.  This Amendment and the Credit Agreement, as
amended, and each of the Loan Documents (and amendments, restatements and
substitutions therefore in connection with this Amendment) hereby, constitute
valid and legally binding obligations of each of the Mission Entities,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws relating to
or affecting the enforcement of creditors' rights generally or by equitable
principles of general applicability.
 
(c) No Default.  No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Mission Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.
 
(d) Disclosure.  None of the information provided to the Administrative Agent
and the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Mission Entities in the case of any document or information not furnished
by any such Mission Entity) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, none of the Mission Entities
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Mission Entities taken as a whole as to which the Lenders do not have
access.
 
§6. No Other Amendments, etc.  Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
 
§7. Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
 
§8. Interpretation.  This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties.  Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent's or any Lender's involvement in the preparation of such
documents.
 
 
 

--------------------------------------------------------------------------------

 
 
§9. Loan Document.  This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).
 
§10. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law.
 
§11. Miscellaneous.  The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.  The
Borrower agrees to pay to the Administrative Agent, on demand by the
Administrative Agent, all reasonable out of pocket costs and expenses incurred
or sustained by the Administrative Agent in connection with the preparation of
this Amendment, including reasonable legal fees in accordance with Section 11.04
of the Credit Agreement.  The parties hereto acknowledge and agree that this
Amendment is subject to the terms of the 2010 Intercreditor Agreement.
 
§12. Consent of Nexstar Lenders.  By executing below, each Lender that is also a
Nexstar Lender hereby consents, as a Nexstar Lender, to the execution and
delivery of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 

 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 
The Borrower:
 
 
MISSION BROADCASTING, INC.
 
By:         /s/ Dennis
Thatcher                                                                
                       Name: Dennis Thatcher
                       Title:   President and Treasurer
 
 
 

--------------------------------------------------------------------------------

 

The Administrative Agent:
 
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
By:         /s/ Don B.
Pizon                                                                
                       Name: Don B. Pizon
                       Title:   Vice President
 

 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS AND PLEDGORS
 
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing Amendment and the Mission Entities’ execution thereof;
(b) joins the foregoing Amendment for the purpose of consenting to and being
bound by the provisions thereof, (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of the Borrower under the Credit
Agreement; (d) acknowledges and confirms that the liens and security interests
granted by such Guarantor or Pledgor, as applicable, pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor or Pledgor, as applicable, does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (f) acknowledges, affirms and
agrees that such Guarantor or Pledgor, as applicable, does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to the Administrative Agent or any Lender.
 
The Guarantors:
 
 
NEXSTAR BROADCASTING, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 
 
NEXSTAR BROADCASTING GROUP, INC.
NEXSTAR FINANCE HOLDINGS, INC.
 
By:         /s/ Thomas E.
Carter                                                                
                       Name: Thomas E. Carter
                       Title:   EVP, CFO
 